340 S.W.3d 196 (2011)
Posha MONNIG, Appellant,
v.
Phillip MONNIG, Respondent.
No. WD 72192.
Missouri Court of Appeals, Western District.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied June 28, 2011.
Jeremiah Kidwell, Jason C. Conkright, Kansas City, MO, for appellant.
Helen L. Wade, Columbia, MO, for respondent.
*197 Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Posha Monnig appeals the Judgment of the trial court denying her request for relocation pursuant to Section 452.377. We affirm. Rule 84.16(b).